NEW YORK, NY10019-9601 TELEPHONE: 212.468.8000 FACSIMILE: 212.468.7900 WWW.MOFO.COM morrison & foerster llp beijing, berlin, brussels, denver, hong kong, london, los angeles, new york, northern virginia, palo alto, sacramento, san diego, san francisco, shanghai, singapore, tokyo, washington, d.c. August 13, 2014 Writer’s Direct Contact +1 (212) 468.8179 apinedo@mofo.com VIA EDGAR Shannon Sobotka Staff Accountant Securities and Exchange Commission Office of the Chief Accountant treet, NE Washington, D.C. 20549 Re:Vaulted Gold Bullion Trust Registration Statement on Form S-1 File No. 333-194144 Dear Ms. Sobotka: On behalf of our clients, the Bank of Montreal and the Vaulted Gold Bullion Trust (the “Trust”), we are responding to questions posed by the Staff of the Securities and Exchange Commission (the “Commission”) during a conference call on Wednesday, July 16 in connection with the Trust’s supplemental submission dated June 25, 2014.Below, we identify in bold the SEC Staff’s comment and note in regular type our response. Also enclosed on Annex A hereto is a draft of the revised financial statements reflecting our discussion with the Staff.We have presented these under cover of a sample Current Report on Form 8-K.As you know, we continue to discuss the need, and the appropriate format, for periodic reports relating to the Trust.We have suggested to the Staff that it might be appropriate to analogize to a structured finance transaction and therefore the Trust would regularly file “investor reports” and quarterly information under cover of an 8-K.To help in considering this, we have included such a sample here. 1. Will the Gold Deposit Receipts be classified as financial liabilities or as equity on the Trust balance sheet and how will the Gold Deposit Receipts be accounted for? August 13,2014 Page Two The Gold Deposit Receipts do not meet the criteria in ASC 480-10-25-8 and 25-10 through 12 to be classified as financial liabilities.Redemption of the receipts is outside the control of the Trust and therefore, in accordance with SEC Financial Reporting Release 211, the Trust will present the receipts as Redeemable Gold Deposit Receipts.As such, the receipts will be reported on the balance sheet between liabilities and equity.The receipts will be recorded at the value received from investors. 2. Will the Investment in Gold be reflected as a Level 1 or Level 2 financial instrument in the financial statement footnotes? In accordance with US GAAP codification 820-10-50-2(b), the investment in gold will be disclosed as a Level 1 fair value measurement because the quoted prices provided from various sources typically have a narrow range and are for an identical asset, without any adjustment. For reference, all transactions are based on the prevailing over-the-counter interbank spot market for gold.Consistent with disclosures in the prospectus, the price of gold will be based on prevailing interbank U.S. dollar spot prices, as determined by Bank of Montreal, acting in its sole discretion. Bank of Montreal will use multi-contributor systems, such as Reuters, Bloomberg, and Electronic Brokering Services as primary sources to determine the prevailing interbank spot price of gold. 3. How are issuance costs being treated pursuant to SEC SAB Topic 1B?Note on the call with the SEC, management of BMO heard the staff reference SAB Topic 5D. We have conveyed that the SEC Staff was inquiring about the application of SAB Topic 1.B in regard to Trust expenses.SAB Topic 1.B, question 1, by analogy addresses whether a reporting issuer needs to include expenses incurred on its behalf in the issuer financial statements.The SEC Staff mentioned SAB Topic 5D on the call.If SAB Topic 5D was the intended reference, by analogy, the issue appears to be similar in terms of whether the Trust should record the expenses and related deposit fee revenue directly in its financial statements. Bank of Montreal is the initial depositor of the Trust and will not consolidate the Trust.Substantially all costs associated with the operation of the Trust, including costs associated with issuance of Gold Deposit Receipts, are contractually entered into by Bank of Montreal so will be incurred and paid by Bank of Montreal.The Trust collects a per receipt deposit fee from each investor that subscribes for Gold Deposit Receipts and passes this fee on to Bank of Montreal as Initial Depositor of the Trust.This fee compensates Bank of Montreal for the various expenses it will incur for the Trust, including costs associated with issuance of Gold Deposit Receipts. The fee and related expenses are proposed not to be reflected in the income statement of the Trust.However, the Trust plans to provide fulsome disclosure of this arrangement, as outlined in note 2.7 to the draft financial statements so an investor clearly understands how the deposit fee and Trust related expenses are treated. August 13,2014 Page Three We appreciate in advance your time and attention to this matter.Should you have any additional questions or concerns, please call me at 212-468-8179. Sincerely, /s/ Anna T. Pinedo Anna T. Pinedo Enclosure cc:Kevin Woody Coy Garrison, Esq. Duc Dang, Esq. DRAFT – For Discussion Purposes ANNEX A UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of The Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): , 2014 Bank of Montreal Initial Depositor (Exact name of registrant as specified in charter) Vaulted Gold Bullion Trust Issuer with respect to the Gold Deposit Receipts (Exact name of registrant as specified in its charter) Delaware 46-7176227 (State or other jurisdiction of incorporation) (Commission File Number) (IRS Employer Identification No.) 100 King Street First Canadian Place Toronto, Ontario Canada M5X 1A1 M5X 1A1 (Address of principal executive offices) (Zip Code) Registrant’s telephone number, including area code (416) 867-6785 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2 below): ¨ Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) ¨ Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) ¨ Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) [Monthly: This current report on Form 8-K has been filed to provide investors with a monthly report.] [Quarterly: This current report on Form 8-K has been filed to provide quarterly financial statements of Vaulted Gold Bullion Trust for the quarter ended , 2014.] Item9.01. Financial Statements and Exhibits. (a) Financial Statements Exhibit No. Description [99.1 Monthly Report.] [99.1 Unaudited Financial Statements of Vaulted Gold Bullion Trust for the quarter ended , 2014.] 2 SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. VAULTED GOLD BULLION TRUST By: Name: Title: 3 EXHIBIT INDEX Exhibit No. Description [99.1 Monthly Report.] [99.1 Unaudited Financial Statements of Vaulted Gold Bullion Trust for the quarter ended , 2014.] 4 DRAFT – For Discussion Purposes [EXHIBIT 99.1] [QUARTERLY] VAULTED GOLD BULLION TRUST Financial Statements (Unaudited) Balance Sheet (Unaudited) At [Date], 2014 (1) [Date], 2014 (Amounts in 000’s of US$) ASSETS Cash Investment in gold (Note 2.2. 2.6) $ X,XXX,XXX Gold receivable (Note 2.3) XX,XXX Total Assets X,XXX,XXX LIABILITIES Gold payable (Note 2.3) XX,XXX REDEEMABLE GOLD DEPOSIT RECEIPTS (Note 2.5) X,XXX,XXX RETAINED EARNINGS XX,XXX Total Liabilities and Equity $ X,XXX,XXX The Trust was created on December 10, 2013 but there were no operations until [Date], 2014. See Notes to the Unaudited Financial Statements F-1 VAULTED GOLD BULLION TRUST Schedule of Investments (Unaudited) At [Date], 2014 [Date], 2014 Description Oz Cost Fair Value % of Net Assets Investment in gold (in 000’s of US$, except for oz data) Gold XX,XXX $
